Citation Nr: 1529015	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an effective date prior to April 10, 2013 for the grant of service connection for bilateral hearing loss.

2. Entitlement to an effective date prior to April 10, 2013 for the grant of special monthly compensation (SMC) based on deafness of both ears.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Special Philippine Scout from June 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted service connection for bilateral hearing loss and also granted SMC based on deafness of both ears. An effective date of April 10, 2013 was assigned for both.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

1. The Veteran's informal claim for service connection for bilateral hearing loss was received on August 22, 2011.

2. His formal claim for service connection for bilateral hearing loss was not received until April 10, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 10, 2013 for service connection for bilateral hearing loss and SMC based on deafness of both ears have not been met. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 38 C .F.R. §§ 3.1(p), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In earlier effective date cases, where service connection has been granted and an effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The April 2013 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains relevant evidence pertinent to the Veteran's claims, as well as a VA examination report. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran contends that an effective date earlier than April 10, 2013 should be established for the grant of service connection for bilateral hearing loss and special monthly compensation (SMC) based on deafness of both ears. Specifically, he contends the effective date should be when he filed his informal claim for bilateral hearing loss on August 22, 2011. See December 2014 Statement.

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999).

VA must look to all communications from a claimant that may be interpreted as an application for claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date. Servello, 3 Vet. App. at 200.

The Veteran's informal claim of entitlement to service connection for bilateral hearing loss was received by the RO on August 22, 2011. The Veteran was sent an application form to file a formal claim in a letter dated November 25, 2011. See November 2011 RO Letter. The form was not received at the RO until April 10, 2013. As this is more than one year after the date it was sent to him, it cannot be considered filed as of the date of receipt of the August 2011 informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999). Therefore, April 10, 2013 is the date of the Veteran's formal claim of entitlement to service connection for bilateral hearing loss.

The Board is sympathetic to the Veteran's assertions that he warrants an effective date prior to April 10, 2013 for the grant of service connection for bilateral hearing loss and assignment of SMC, and that he was unable to return his application form earlier because he had suffered a stroke and had physical difficulties and hardships. See March 2014 Statement. However, because the Veteran did not file a formal application for service connection within one year of receipt of the application form, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to that date. Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

As the preponderance of the evidence is against the claim of entitlement to an effective date earlier than April 10, 2013, for the grant of service connection for bilateral hearing loss and SMC based on deafness of both ears, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to April 10, 2013 for the grant of service connection for bilateral hearing loss and SMC based on deafness of both ears is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


